DISMISS and Opinion Filed May 22, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00594-CV

                               ERNEST BANKAS, Appellant
                                         V.
                               MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-13471

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s May 19, 2014 motion to withdraw his notice of appeal.

Appellant no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140594F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ERNEST BANKAS, Appellant                          On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00594-CV       V.                       Trial Court Cause No. DF-09-13471.
                                                  Opinion delivered by Chief Justice Wright.
MAUREEN BANKAS, Appellee                          Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, MAUREEN BANKAS, recover her costs of this appeal
from appellant, ERNEST BANKAS.


Judgment entered May 22, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–